Citation Nr: 0833782	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right leg 
disability, including as secondary to a back disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to June 
1979 and from December 1980 to October 1987.  While the 
veteran received an honorable discharge from his first period 
of service, the discharge for his second period of service 
was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.   


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current low back disability with his first period 
of service.

2.  There is no competent medical evidence linking the 
veteran's current right leg disability with his first period 
of service, including as secondary to a back disability.

3.  There is no evidence of bilateral hearing loss or 
tinnitus in service, or within one year after service, and no 
competent medical evidence linking the veteran's current 
bilateral hearing loss or tinnitus with his first period of 
service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a right leg disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

4.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2006 and in February 2007, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a back 
disability, for a right leg disability, including as 
secondary to a back disability, for bilateral hearing loss, 
or for tinnitus. Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with 
respect to the veteran's claim of service connection for a 
back disability, the September 2006 letter was issued to the 
appellant and his service representative prior to the 
December 2006 rating decision which denied the benefits 
sought on appeal; this, this notice was timely.  With respect 
to the veteran's claims of service connection for a right leg 
disability, including as secondary to a back disability, for 
bilateral hearing loss, and for tinnitus, the February 2007 
letter was issued prior to the June 2007 rating decision 
which denied the benefits sought on appeal; thus, this notice 
also was timely.  Because all of the appellant's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

In November 2006, the RO concluded that the veteran's service 
medical records were not available for review despite several 
search attempts.  In cases where the veteran's service 
medical records (or other pertinent records, for that matter) 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA also must provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
bilateral hearing loss, tinnitus, and active service.  VA 
also has obtained a medical opinion as to the etiology and 
severity of the veteran's bilateral hearing loss.  

While the veteran was not afforded VA examinations regarding 
his claimed back and right leg disabilities, VA need not 
conduct an examination with respect to these claims because 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claims. 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply put, with respect to the 
veteran's claims of service connection for a back disability 
and for a right leg disability, including as secondary to a 
back disability, the standards of McLendon are not met in 
this case.  The evidence suggests instead that the veteran's 
current back/right leg disabilities are related to a May 2004 
post-service on-the-job injury.  

In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

Factual Background

This appeal arises out of the veteran's assertion that a back 
disability, a right leg disability, bilateral hearing loss, 
and bilateral tinnitus are related to his first period of 
service from December 1977 to June 1979.  Specifically, the 
veteran notes that his service treatment records show that he 
injured his back in January 1978 after slipping and falling 
off a truck.  While the veteran reinjured his back in May 
2004, he contends that his current back disability is related 
to the initial injury in service.  The veteran also contends 
that he suffers from a right leg disability; it appears that 
he is alleging secondary service connection as private 
medical records show right leg pain secondary to the 
veteran's back disability.  Finally, with regard to his 
claims for bilateral hearing loss and tinnitus, the veteran 
asserts that he was exposed to excessive noise in service 
while working as a gunner on a 155.  The veteran attributes 
his current bilateral hearing loss and tinnitus to this 
acoustic trauma.  

As discussed above, the veteran's service medical records 
were not available for review.  Despite the unavailability of 
official service treatment records, the veteran submitted his 
own personal copies of in-service treatment records showing 
that he injured his back in January 1978 after slipping and 
falling off a truck.  He was treated for a contused coccyx.  
No separation examination is of record.  In July 2005, 
approximately 26 years after discharge from his first period 
of service, the veteran submitted a claim for service 
connection for a back disability and a bilateral knee 
disability.  Of note, the veteran indicated in his initial 
claim that his current back disability began in May 2004.  
The veteran also has submitted several private treatment 
records showing treatment for his back.  A June 2004 private 
medical report shows an impression of lumbar radiculopathy.  
In this private treatment report, the physician noted that 
the veteran reported a history of back pain in 1999, treated 
with chiropractic manipulation, with improvement.  
Thereafter, in May 2004, the veteran reported recurrent back 
pain after splitting wood and performing heavy lifting daily 
on the job.  The pain reportedly was in the right 
anterolateral thigh to the knee with severe knee pain mainly 
at night.  

In January 2007, approximately 28 years after discharge from 
his first period of service, the veteran submitted a claim 
for service connection a right leg disability, bilateral 
hearing loss, and bilateral tinnitus.  

On VA audiological examination in May 2007, the veteran 
reported that he had worked in pest control for a while and 
his last job was in a warehouse for three years where he was 
a fork-lift operator.  The veteran noted hearing problems in 
1998 when he took a pre-employment physical and was told that 
his hearing was "shot."  According to the veteran, tinnitus 
has been present in the left ear only since about 2000.  He 
heard it only at night but stated that it did not cause him 
any sleep disturbance.  The examiner diagnosed mild to 
moderate sensorineural hearing loss and tinnitus.  The 
examiner noted that, since the veteran was discharged from 
service over 20 years ago, and since there was no record of 
the veteran's in-service hearing status in the claims file, 
he was unable to provide a clinical opinion regarding the 
veteran's present hearing loss.  Regarding the claim for 
tinnitus, the examiner opined that the veteran's tinnitus was 
not caused by or the result of his military duties.  The 
examiner noted that the veteran reported the onset of 
tinnitus about 13 years after the discharge from his second 
period of service.  The examiner also noted that it commonly 
is accepted in Audiology that hearing loss and/or tinnitus 
will take place at the time of, or soon after, acoustic 
trauma, but not years later.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service-connected.  See 38 C.F.R. § 3.310.  Generally, 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intervening causes; however, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
As above, the veteran had two periods of service from 
December 1977 to June 1979 and from December 1980 to October 
1987.  The veteran's discharge from the second period of 
service was under other than honorable conditions. See 38 
C.F.R. § 3.12(d)(4).  A discharge or release from service 
under dishonorable conditions is a bar to the payment of 
benefits. See 38 C.F.R. § 3.12(a).  Therefore, the veteran 
may only be service-connected for disabilities which began or 
were incurred during his first period of service.  

Back Disability 

As noted above, the veteran's available service treatment 
records show that he injured his back in January 1978 after 
slipping and falling off a truck.  He was treated for a 
contused coccyx.  A June 2004 private medical report shows an 
impression of lumbar radiculopathy.  In this private 
treatment report, the physician noted that the veteran 
reported a history of back pain in 1999 and most recently in 
May 2004 after splitting wood and performing heavy lifting 
daily on the job.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  There is evidence that the veteran injured his 
back in service and that the veteran currently suffers from a 
back disability.  It appears, however, that the veteran's 
back disability in service was not chronic; he merely bruised 
his tailbone.  Also, the medical evidence shows that the 
veteran did not have any back pain between his separation 
from his first period of active service in June 1979 and at 
least 1999.  He also did not have any serious back pain 
between his separation from his first period of active 
service and May 2004.  The veteran indicated in his July 2005 
claim that his back disability began in May 2004.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Mason v. Goober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Thus, the veteran's current back 
disability clearly is attributable to the May 2004 incident, 
many years after service, where he injured his back after 
splitting wood and performing heavy lifting.  

The veteran's claim for service connection implicitly 
includes the assertion that his back disability is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between the veteran's back disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. at 492.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (holding that "a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  

Right Leg Disability

As noted above, the veteran's service treatment records are 
unavailable.  The veteran has submitted evidence that he 
injured his back in January 1978 after slipping and falling 
off a truck.  A June 2004 private medical report shows 
complaints of pain in the right anterolateral thigh to the 
knee with severe knee pain and an impression of lumbar 
radiculopathy.  In this private treatment report, the 
physician noted that the veteran reported a history of back 
pain in 1999 and most recently in May 2004 after splitting 
wood and performing heavy lifting daily on the job.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
leg disability, including as secondary to a back disability.  
There is no evidence of a right leg disability in service, 
including as secondary to a back disability.  Furthermore, 
there is no record of complaints of right leg pain until June 
2004, approximately 25 years after the veteran's first period 
of service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  There also 
is no medical evidence in the record that links any current 
right leg disability to any incident of the veteran's active 
military service.  It appears that the veteran also is 
claiming service connection for a right leg disability as 
secondary to his back disability.  The veteran's back 
disability is not service connected, however.  Therefore, 
service connection for a right leg disability on a secondary 
service connection basis also is not warranted.  See 
38 C.F.R. § 3.310 (2007).
.  
The veteran's claim for service connection implicitly 
includes the assertion that his right leg disability is 
related to service, but his personal opinion as a lay person 
not trained in medicine does not provide competent evidence 
needed to establish a link between the veteran's right leg 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding 
that "a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.  

Bilateral Hearing Loss and Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  
Disabilities diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a 
claimant may establish direct service connection for a 
hearing disability which manifests itself initially several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is related causally to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  See 
38 C.F.R. § 3.385 (2007).  This regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (holding that the 
threshold for normal hearing is from 0 to 20 dB and higher 
threshold levels indicate some degree of hearing loss).

The Board notes that the May 2007 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

As noted above, the veteran's service treatment records are 
unavailable.  During the May 2007 VA examination, the veteran 
reported that he first noticed a hearing problem in 1998 and 
first noticed tinnitus in the left ear in 2000.  The examiner 
noted that, since the veteran was discharged from service 
over 20 years ago, and since there was no record of the 
veteran's in-service hearing status in the claims file, he 
was unable to provide a clinical opinion regarding the 
veteran's present hearing loss.  Regarding the claim for 
tinnitus, the examiner opined that the veteran's tinnitus was 
not caused by or the result of his military duties.  The 
examiner noted that the veteran reported the onset of 
tinnitus about 13 years after the discharge from his second 
period of service.  The examiner also noted that it is 
commonly accepted in Audiology that hearing loss and/or 
tinnitus will take place at the time of, or soon after, 
acoustic trauma, but not years later.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral hearing loss and for tinnitus.  The first objective 
evidence of hearing loss in the record is the May 2007 VA 
audiological examination, approximately 28 years after the 
veteran's first period of service.  There also is no link 
between the veteran's current hearing loss/tinnitus and 
active service.  In fact, the May 2007 VA examiner opined 
that the veteran's hearing loss and tinnitus were not related 
to service as, per the veteran's history, he first noticed 
hearing loss in 1998 and first noted tinnitus in 2000, years 
after his discharge from service.  The examiner also noted 
that it commonly is accepted in Audiology that hearing loss 
and/or tinnitus will take place at the time of, or soon 
after, acoustic trauma, but not years later.  

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these 
disabilities and their relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the 
veteran's personal opinion that the disabilities at issue 
began in service or that they are otherwise related to 
service is not a sufficient basis for awarding service 
connection.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right leg disability 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


